Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification    
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/10/2022 and is being considered by the examiner.
Claim Objections

Claim17 objected to because of the following informalities:  the limitation at the end of the claim stating “, and are in physically contact with,” appears incorrect.  .  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karhade et al, US 2021/0305133 A1 in view of Saleh et al, US 20210098419 A1
Pertaining to claim 13, Karhade teaches (see fig4) a package comprising:
a first chip [402] comprising:
a semiconductor substrate;
an integrated circuit [404] (see para 0052 having active devices) at a front side of the semiconductor substrate;
a plurality of through-vias [410] penetrating through the semiconductor substrate; and a bridge structure [404 including the bridge] on a backside of the semiconductor substrate, wherein the bridge structure comprises:
a first bond pad [left 412’s];
a second bond pad [right 412’s]; and
a conductive trace (see para 0027 about the conductive traces not shown) electrically coupling the first bond pad to the second bond pad;
a second chip bonding [430] to the first chip [402] through bonding, the second chip [430] comprising a third bond pad [432b] bonding to the first bond pad [left 412’s]; and

Karhade is only silent about the technique of face-to-back bonding,
However, in the same field of endeavor, face-to back process is well known in the art as evidence by Saleh (see para 0010, 0037). In view of Saleh, it would have been obvious to one of ordinary skill in the art to have the structure of Karhade use a face-to back process for the bonding between chips.

Allowable Subject Matter
Claims1-12 allowed.
Claims14-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU L DIALLO whose telephone number is (571)270-5449. The examiner can normally be reached M-F: 9:00AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAMADOU L DIALLO/Primary Examiner, Art Unit 2819